*532In this action (of assumpsit), which was pending at the time when the Revised Statutes went into operation, and in which the statute of limitations had previously been pleaded, the plaintiff was not allowed to avoid the bar by bringing his case within the provision of the Revised Stat. c. 120, § 9, that if the debtor shall be absent from, and reside out of, the State, the time of his absence shall not be taken as a part of the time limited for the commencement of the action.
W. Baylies, for the defendant,
cited Revised Stat. c. 146, § 5. [See Bickford v. Boston and Lowell Rail Road Corp. 21 Pick. 100: Sawyer v. Bancroft, 21 Pick. 210; Gay v. Richardson, ante, 417.]